DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-40, 141-144 are presented for examination.
Claims 1-20, 41-140 are cancelled.
Claims 21-40, 141-144 are allowed.

Invention
The Present invention teaches "The present disclosure relates to a navigation system for a host vehicle. The system may include a processing device programmed to receive, from a camera, a plurality of images representative of an environment of the host vehicle; analyze the plurality of images to identify at least one pedestrian in the environment of the host vehicle; cause at least one adjustment of a navigational system of the host vehicle to signal to the pedestrian a navigational intent of the host vehicle; analyze the plurality of images to detect a potential reaction of the pedestrian to the at least one adjustment of the navigational system of the host vehicle; determine a navigational action for the host vehicle based on a detected potential reaction of the pedestrian; and cause at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action for the host vehicle.”

Reason for Allowance
Claims 21-40, 141-144 are allowed.
          The claimed subject matter is allowed based on the Applicants’ Remarks/Arguments presented on 06/29/2021, Pages 1-4. Further, the cited references fail to anticipate or render the claimed limitations, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.
               Dependent claims 22-38, 141-144 are either directly or indirectly dependent upon independent claims 21, 39, and 40, therefore, are allowed in view of their dependence upon claims 21, 39, and 40.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

LEE at el. (US Pub. No.: 2011/0196569 A1) teaches “A collision avoidance system and method creates 3D models of objects by collecting character data of the objects, and controls a camera of a vehicle to capture an image in front of the vehicle. The system determines whether an object is detected in front of the vehicle by comparing the image with each of the 3D models, analyzes a distance between the camera and the object according to the image, and determines whether the distance is less than a safety distance. The system controls the warning device to alarm when the distance is less than the safety distance, and automatically controls the brake system to reduce a speed of the vehicle if the vehicle is not decelerating.”

          Edo-Ros (US Pub. No.: 2016/0075332 A1) teaches “A collision avoidance system of a vehicle includes a sensor configured to be disposed at a vehicle for sensing exterior and forwardly of the vehicle. A processor is operable to process sensor data captured by the sensor to determine the presence of a pedestrian ahead of the vehicle and at or moving towards a path of travel of the vehicle. The processor determines a time to collision based on a determined distance to the pedestrian and determined speed of the pedestrian and speed of the vehicle. The collision avoidance system is operable to generate an alert to the driver of the vehicle at a threshold time before the determined collision with the pedestrian. Responsive to a parameter, the collision avoidance system adjusts the threshold time to generate the alert at an earlier time.”
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.